EXHIBIT 21 Forest Laboratories, Incorporated List of Subsidiaries Subsidiary Jurisdiction of Incorporation 3948587 Canada Inc. Canada AHI C.V. Netherlands AHI CV HoldCo, LLC Delaware Aptalis Acquisition Coöperatief U.A. Netherlands Aptalis Holding B.V. Netherlands Aptalis Holdings, Inc. Delaware Aptalis Midholdings, LLC Delaware Aptalis Netherlands B.V. Netherlands Aptalis Pharma Canada, Inc. Canada Aptalis Pharma Export, Inc. Canada Aptalis Pharma GmbH Germany Aptalis Pharma Ltd. Ireland Aptalis Pharma S.r.l. Italy Aptalis Pharma SAS France Aptalis Pharma UK Limited United Kingdom Aptalis Pharma US, Inc. Delaware Aptalis Pharma, LLC Delaware Aptalis Pharmatech, Inc. Nevada Aptalis Reserve, LLC Delaware Axcan EU LLC Delaware Axcan France (Invest) SAS France Axcan Pharma Pty Ltd Australia Axcan US LLC Delaware Biozymes Inc. Canada Cerexa, Inc. Delaware Commack Properties, Inc. Delaware Dogwood Pharmaceuticals, Inc. Delaware Eurand France S.A.S. France FL Cincinnati I, Inc. Delaware FL Holding CV Netherlands FLI International LLC Delaware Forest Finance B.V. Netherlands Forest Laboratories Canada Inc. Canada Forest Laboratories Denmark APS Germany Forest Laboratories Deutschland GmbH Germany Forest Laboratories France SAS France Forest Laboratories Holdings Limited Republic of Ireland Forest Laboratories Ireland Limited Republic of Ireland Forest Laboratories Italy SRL Italy Forest Laboratories Limited Republic of Ireland Forest Laboratories Osterreich GmbH Austria Forest Laboratories Products Corp. Delaware Forest Laboratories Services Limited Republic of Ireland Forest Laboratories Spain SL Spain Forest Laboratories Switzerland GmbH Switzerland Forest Laboratories UK Limited United Kingdom Forest Pharma B.V. Netherlands Forest Pharmaceuticals, Inc. Delaware Forest Research Institute, Inc. New Jersey Forest Tosara Ltd. Republic of Ireland FRX Churchill Canada ULC Canada FRX Churchill DE LLC Delaware FRX Churchill Holdings, Inc. Delaware Gastro Services Pty Ltd Australia Inwood Laboratories, Inc. New York MPEX London Ltd. United Kingdom MPEX Pharmaceuticals Inc. Delaware Pharmax Holding Ltd. United Kingdom Pharmax Limited United Kingdom S.C.I. La Prévôté France SourceCF Inhalation Systems LLC Delaware Tosara Exports Ltd. Republic of Ireland Varioraw Percutive Sàrl Switzerland
